Citation Nr: 0021160	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-15 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946, and died on January [redacted], 1998.  The 
appellant is the veteran's widow.  

This matter arises from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought.  The 
appellant filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been submitted by the 
RO.  

2.  The veteran's death certificate shows that he died on 
January [redacted], 1998, of chronic obstructive pulmonary disease 
(COPD).  Sinusitis was listed on the death certificate as an 
"other significant condition contributing to death, but not 
resulting in the underlying cause."  

3.  At the time of his death, the veteran was assigned a 30 
percent evaluation for service-connected sinusitis.  

4.  The medical evidence, including the veteran's death 
certificate, does not persuasively show that the underlying 
cause of the veteran's death involved sinusitis or any other 
event of his active service.  



CONCLUSION OF LAW

The veteran's death was not caused by any event in service or 
by sinusitis.  38 U.S.C.A. §§ 1310, 5107(a) (West 1991); 
38 C.F.R. § 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
the cause of death.  See 38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1999).  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly autopsy and post-mortem 
reports.  A service-connected disability will be considered 
as the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death, or was 
etiologically related thereto.  A contributory cause of death 
is one not related to the principal cause.  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection.  Id.  

The threshold question for the Board, however, is whether the 
appellant has presented a well-grounded claim for service 
connection for the cause of the veteran's death.  Here, as a 
preliminary matter, the Board finds that the appellant's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the appellant has 
presented a claim that is not implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  

A review of the claims file reveals that the veteran, who 
served in the Army Air Force from October 1942 to January 
1946, was service connected for sinusitis.  He was initially 
assigned a zero-percent evaluation for that disorder, 
effective from January 9, 1946 to December 8, 1946.  An 
August 1947 rating decision increased the evaluation to 30 
percent, effective from December 9, 1946.  In September 1956, 
a rating decision reduced the veteran's assigned rating from 
30 percent to 10 percent, effective from November 10, 1956.  
By a later rating decision of February 1996, the RO assigned 
an increased rating of 30 percent for the veteran's 
sinusitis, effective from November 10, 1994.  The record 
shows that the veteran was admitted to Murray County Hospital 
on January [redacted], 1998, for problems associated with COPD 
involving severe shortness of breath.  He died ten days later 
on January [redacted], 1998.  COPD was indicated as the primary cause 
of death on his death certificate.  In addition, sinusitis 
was included in the section of the death certificate marked 
"other significant conditions contributing to death, but not 
resulting in the underlying cause."  In March 1998 the 
appellant, the veteran's wife, subsequently filed a claim for 
service connection for the cause of the veteran's death.  Her 
claim was denied by a July 1998 rating decision, and this 
appeal followed.  

The record shows that prior to his death, the veteran 
underwent rating examinations in September and October 1995.  
The reports of those examinations show that the veteran had 
complained of increasing shortness of breath and of a chronic 
sinus infection that irritated his asthma.  He was ultimately 
diagnosed with histories of COPD, hypertension, asthma, and 
of chronic sinusitis.  A follow-up note to the examination 
reports dated in November 1995 contained the examiner's 
express opinion that there was no evidence that the veteran's 
COPD was caused by his service-connected sinusitis.  Pursuant 
to the results of those examination reports, service 
connection for COPD was denied on a new and material 
evidentiary basis, and an increased evaluation of 30 percent 
for the veteran's sinusitis was granted by a February 1996 
rating decision.  

No treatment records dating from the period between 
September/November 1995 and the veteran's terminal treatment 
record and discharge summary of January 1998 are of record.  
The veteran's terminal medical discharge summary for the 
period dating from January 16 through January [redacted], 1998, show 
that the veteran was admitted to the Murray-Calloway County 
Hospital Emergency Room on January [redacted], 1998, for severe 
COPD.  He had complained of progressive shortness of breath, 
and on admission, was found to be significantly hypoxic and 
dyspneic.  The veteran's condition worsened, and he died on 
January [redacted], 1998.  

Given that the veteran's death certificate included sinusitis 
as a significant condition contributing to death, but not 
resulting in the underlying cause, the veteran's medical 
records were referred to a VA medical examiner for review, in 
order to determine if there was sufficient evidence to 
support a finding that the veteran's service-connected 
sinusitis either caused or materially contributed to his 
death.  The report of the medical examiner's findings, dated 
in April 1999, show that there was no evidence of a 
relationship between the veteran's cause of death, attributed 
to COPD, and his service-connected sinusitis.  The VA medical 
examiner expressly stated that based upon the veteran's 
terminal discharge summary, there was "no evidence that his 
sinusitis was a component of his terminal medical illness."  
From this evidence, the examiner continued to state that he 
was unable "to determine any evidence that sinusitis, either 
caused or materially contributed to (the veteran's) death 
from pneumonia and respiratory failure.  

The Board has reviewed this evidence, and must conclude that 
the evidence here is not in equipoise, and the appellant's 
claim for service connection for the cause of the veteran's 
death must be denied.  The appellant's claim for service 
connection for the cause of the veteran's death appears to be 
based solely upon the inclusion of the veteran's sinusitis as 
an other significant condition contributing to death, but not 
resulting in the underlying cause.  However, there is no 
objective medical evidence in support of the appellant's 
contention, or that otherwise supports any theory that the 
veteran's sinusitis either caused or contributed to his 
death.  In this regard, the Board observes that the terminal 
discharge treatment summary dated in January 1998 fails to 
include any diagnosis of sinusitis.  

Further, the only objective medical evidence addressing the 
issue of whether sinusitis caused or contributed to the 
veteran's death, contained in the April 1999 VA examiner's 
report, indicates that there was no objective medical 
evidence to show that sinusitis played a role in the 
veteran's death.  As noted, the examiner expressly stated 
that there was "no evidence that the sinusitis was a 
component of his terminal medical illness."  (emphasis 
added)  The Board recognizes that the veteran's service-
connected sinusitis was listed on his death certificate, but 
there is no objective medical evidence to support a finding 
that the sinusitis actually contributed to death.  

Moreover, lay statements and contentions by the appellant 
that the veteran's death was the caused or abetted by his 
service-connected sinusitis do not constitute medical 
evidence.  As a lay person, lacking in medical training and 
expertise, the appellant is not competent to address an issue 
requiring an expert medical opinion, to include medical 
diagnoses or opinions as to medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In summary, the record does not support a finding that the 
veteran's service-connected sinusitis caused or contributed 
to his COPD, listed as the primary cause of death, and there 
is no persuasive medical evidence linking the veteran's death 
due to COPD to any other event of his active service.  
Accordingly, the Board finds that while the appellant's claim 
is well grounded, the preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death.  In addition, in reaching this 
conclusion, the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not applicable here.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

